11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In the interest of S.M.B., a child,              * From the 326th District Court
                                                   of Taylor County,
                                                   Trial Court No. 8743-CX.

No. 11-18-00068-CV                               * July 26, 2018

                                                 * Memorandum Opinion by Willson, J.
                                                   (Panel consists of: Willson, J.,
                                                   Bailey, J., and Wright, S.C.J., sitting
                                                   by assignment)



       This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion,
the order of the trial court is in all things affirmed.